Citation Nr: 0504463	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-34 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  His military occupational specialty was 
Infantry/Mortars.  He received numerous service awards 
including the Bronze Star for Valor, Combat Infantryman 
Badge, and The Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which granted service connection for PTSD 
and assigned a disability rating of 10 percent.  By rating 
decision dated in September 2003, the RO increased the 
veteran's disability rating from 10 percent to 30 percent 
with an effective date of the date of the initial claim.  
However, the veteran's appeal for a higher rating remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The issues of entitlement to an increased rating for 
headaches, residuals of shell fragment wound, service 
connection for hearing loss, and service connection for 
tinnitus have not been appealed to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with reduced 
reliability and productivity due to symptoms including 
nightmares, flashbacks, sleep disturbance, panic attacks, 
anxiety, hypervigilance, and irritability.




CONCLUSION OF LAW

The criteria for a disability rating disability of 50 percent 
for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 9411-9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in March 2002, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The September 2003 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  The SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all VA medical records and service 
medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes a March 2002 VA psychiatric 
examination.  At that time, the veteran reported a history of 
psychiatric problems since approximately five years after he 
returned from military service.  These psychiatric problems 
were reportedly manifested by significant nightmares (4 
nights per week), not liking crowds, getting significantly 
preoccupied, and loosing concentration.  The veteran also 
reported that since his military service he had never been 
married and had a sporadic job history, working construction.  
He stated that his longest period of employment was about 
three years when he helped a brick mason.  He was living with 
a fellow Vietnam veteran and was "helping him out" in 
exchange for room and board.  

On mental status examination, the examiner found that the 
veteran presented as pleasant and cooperative during the 
evaluation.  There was no evidence of delusions, 
hallucinations or any other thought disorder.  His eye 
contact was maintained appropriately throughout the 
interview.  He denied suicidal or homicidal thoughts, ideas, 
plans, or intent.  He had no problem maintaining personal 
hygiene.  Orientation was not impaired and his memory was 
grossly intact although the veteran did state that he had 
variable memory problems, mostly regarding short term memory 
deficits.  His rate and flow of speech was somewhat halting 
but never illogical or tangential.  There was no indication 
of any panic attacks or significant anxiety during the 
evaluation.  His mood was reportedly mildly depressed, with 
affect that was a bit flat.  Based on this examination, the 
examiner diagnosed the veteran with PTSD and assigned a GAF 
of 50 to 55. 

Also of record is a VA fee basis examination dated in August 
2003.  During this examination the veteran complained of 
difficulty in concentrating on his work.  He was presently 
working part-time as a helper for brick masons and had held 
the job for the last eight months.  He reportedly had good 
relationships with his supervisor and co-workers but missed 
work about one day a week due to his disability.  The veteran 
complained of insomnia, nightmares, nervousness, 
hypervigilance, and difficulty in being around people or in 
crowds.   At the time of this examination the veteran was 
still un-married and lived alone in a mobile home.  

On mental status examination, the examiner found that the 
veteran was well-oriented in time and place.  He did not 
appear to have concentration difficulties and his thought 
processes were not impaired.  His speech was normal in rate 
and flow and he gave no indication of panic attacks or 
obsessive-compulsiveness.  The veteran did not have suicidal 
or homicidal preoccupations and his insight and judgment were 
preserved.  His affective responses were congruent at all 
times and his range of emotions was adequate.  The examiner 
diagnosed the veteran with PTSD, moderate and chronic and 
assigned a GAF of 52.

Based on these findings, the Board finds that the veteran's 
mental disorder affects his abilities to function socially, 
with such deficiencies as anxiety, nightmares, social 
isolation, irritability, insomnia, flattened affect, halting 
speech, and short-term memory loss.  Based on the veteran's 
statements, it appears to interfere with employment.  Thus, 
as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above and by 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran's PTSD more closely approximates 
the level of impairment warranting the higher evaluation of 
50 percent under DC 9411.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran has been 
assigned GAF scores ranging from 50 to 55, relatively low 
scores.  However, the totality of the evidence reflects 
symptoms warranting no more than a 50 percent rating under 
the applicable criteria.  The evidence does not demonstrate 
that the service-connected PTSD is, by itself, productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  While the veteran may suffer from some level 
of social impairment, in that he has been withdrawn and 
isolative, the evidence does not show that he necessarily is 
prevented from establishing and maintaining such 
relationships.  No treatment or hospitalization report 
indicates such symptoms as suicidal ideation, obsessive 
rituals with routine activities, intermittently illogical 
speech, or other similar symptoms to warrant a 70 percent 
evaluation.  The Board does not find deficiencies in most 
areas.  The Board finds that the veteran's symptoms more 
nearly approximate the criteria for a 50 percent evaluation, 
which require reduced reliability and productivity.  Symptoms 
of a 50 percent evaluation, including flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships are specifically cited by both the veteran and 
within the 50 percent criteria.

The veteran has maintained good relationships with his 
sister, roommate, co-workers and supervisors.  As for 
industrial impairment, the veteran currently works part time 
as a helper for brick masons.  

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under DC 9411.  
Specifically, there is no evidence of obsessional rituals 
which interfere with routine activities (emphasis added); 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or, 
neglect of personal appearance and hygiene.  In sum, the 
veteran's PTSD does not warrant an evaluation greater than 50 
percent under the pertinent diagnostic code.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 50 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 50 percent under DC 9411 for the 
veteran's PTSD.



ORDER

An initial disability rating of 50 percent for PTSD is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


